Citation Nr: 0936847	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to the service connected 
left patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from February 1990 to April 
2002.  He also has other periods of service that have not yet 
been verified.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2007, The Board remanded the claim for the 
scheduling of a personal hearing.

In September 2007 the Veteran testified in front of the 
undersigned at a hearing at the RO.  A transcript of the 
hearing has been associated with the claim file.  

In November 2007, the Board remanded the claim for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming service connection for a right knee 
disability as secondary to the service connected left 
patellofemoral syndrome.  A review of the claim file shows 
that, unfortunately, the claim must be remanded once more 
time.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In a Board remand of November 2007 the RO was requested to 
schedule the Veteran for a VA examination to determine the 
etiology and onset of the right knee disability.  The 
examiner was asked to report all current right knee diagnoses 
and to render an opinion as to whether any currently found 
right knee disability was caused by or aggravated by the 
service connected left knee patellofemoral syndrome, 
bilateral pes planus and/or plantar fasciitis.

A VA and DMDC/VADIR Activation Match report of July 2008 
shows that the Veteran re-entered active duty in November 
2007.  The record shows that the Veteran was scheduled for a 
VA examination in September 2008 and he failed to show up for 
the examination.  A November 2008 record from the VAMC in 
Portland shows that all exam requests for the Veteran had 
been cancelled.  The reason provided was that the Veteran was 
in the process of being deployed.  

A second entry of record from the VAMC at Portland shows that 
the Veteran failed to report to a July 2009 examination.  A 
July 2009 Military Status report shows that the Veteran was 
on active duty with the Army as of May 2009.  

The record contains a VA opinion of July 2009 which was 
issued without the benefit of a VA examination.  In a 
Supplemental Statement of the Case of July 2009, the RO 
stated that while records showed that the Veteran was 
currently on active duty, it was not known where the Veteran 
was currently stationed.

The Board finds that the RO has not complied with the Board 
request of November 2007 and a remand for full compliance is 
necessary.  The RO was requested to schedule the Veteran for 
a VA examination.  The record clearly shows that the Veteran 
did not show up for the examinations scheduled not through 
his own fault, but because he had re-entered active duty and 
was deployed.  Moreover, the record shows that the latest 
request for a VA examination was initiated in May 2009 at the 
same time that the Veteran had once again re-entered active 
duty. 

As noted above, the RO has stated that while the Veteran has 
gone back to active duty, it is not known where he is 
stationed.  However, the Board notes that the VA's Office of 
General Counsel held in VAOPGCPREC 10-2004, (September 21, 
2004), that a veteran's reentry on active duty would not 
provide a basis for denying the veteran's claim without 
taking the required action.  It further states that when a 
veteran's claim has been remanded to the RO for an 
examination and the veteran is not available for the 
examination because of the veteran's return to active duty, 
VA may defer action on the claim until the required 
examination can be conducted.  VA may not deny the claim 
solely because the veteran is temporarily unavailable for 
examination due to his or her return to active duty.  The 
veteran's return to active duty does not alter the status of 
the veteran's claim within the meaning of any statute or 
regulation.

Furthermore, the Board notes that the record reflects the 
Veteran has re-entered active duty since 2007.  Moreover, the 
record shows that the Veteran entered active duty effective 
November 2007 and the again effective May 2009.  It is 
unclear from the record whether these are two separate 
periods of active service or whether the Veteran has been 
continuously on active service since November 2007.  For 
completeness of the record, the RO should confirm all periods 
of active service after the last confirmed date of service in 
2002.  

Finally, as noted above, the record shows that the Veteran 
has, since 2007, re-entered active service.  It is entirely 
possible that the Veteran received treatment for his right 
knee while on active service.  If he received treatment for 
his right knee, records of said treatment would be relevant 
to the claim on appeal.  Therefore, any outstanding service 
treatment records should be obtained and associated with the 
claim file.  

[The Board notes that the Veteran is apparently currently 
serving on active duty.  If, as a result, he is unable to 
appear for a VA examination, the RO should defer action on 
his claim until such time as he may be examined.  See 
VAOPGCPREC 10-2004, (September 21, 2004).]

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should confirm all 
periods of active service after April 
2, 2002.

2.  The RO/AMC should request all 
service treatment records for all 
confirmed periods of active service 
after April 2, 2002.  The records 
should be associated with the claim 
file.  

3.  The RO/AMC should make all 
reasonable efforts to determine the 
Veteran's current duty station or, if 
he is separated from service, his 
current address.  All efforts should be 
documented.  If the RO is unable to 
determine the Veteran's current duty 
station/current address, it should 
documented and the reasons for the same 
should be provided.

4.  After the above development has 
been completed, and when possible, the 
RO/AMC should schedule the Veteran for 
a VA examination to determine the 
etiology and date of onset of the right 
knee disability, with consideration of 
all periods of active duty.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should report all current 
right knee diagnoses.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
right knee disability first manifested 
during the Veteran's period of service 
or is medically related to disease or 
injury in service.

The examiner should render an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's current right knee 
disability is caused by or the result 
of the service-connected left knee 
patellofemoral syndrome, bilateral pes 
planus and/or plantar fasciitis (that 
is, either singly or by any 
combination).

The examiner should render an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the that the Veteran's current 
right knee disability is aggravated by 
the service- connected left knee 
disability, bilateral pes planus and/or 
plantar fasciitis.  If the examiner 
finds that the right knee disability is 
aggravated by a service- connected 
disability, the examiner should 
indicate the degree of disability of 
the right knee disability before it was 
aggravated and the current degree of 
disability of right knee disability.  
The examiner should provide a rationale 
for all conclusions.  (The examiner 
should be aware that aggravation of a 
disability requires that the disability 
underwent a permanent increase of the 
severity of the underlying pathology of 
the condition, as opposed to a 
temporary exacerbation or intermittent 
flare-up of the associated symptoms.  
Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).

3.  Readjudicate the issue on appeal 
after undertaking any other development 
deemed necessary and with consideration 
of all potential theories of 
entitlement.  If all the desired 
benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

